DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response dated 10/14/2020 is acknowledged. Claims 14 and 16-20 are pending. Claims 1-13, 15, and 28-29 are cancelled. Claims 21-27 are withdrawn. Claims 14 and 16-20 are considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant's amendments, filed 10/14/2020, are acknowledged.
In response to the applicant's amendments, the grounds of rejection for claims 14 and 16-20 are new compared to the previous action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boehmer et al. (US 4,924,923, provided on the IDS on 12/7/2016).
Regarding claim 14, Boehmer describes a pierceable cap (abstract, figure 2-7) comprising: 
a shell adapted to couple with a sample vessel (figure 1 " bracket 20" and “pipe 10… [and] tank 11”), 
an access port in the shell (figures 2 and 3 column 3 "a tapered inlet end portion 32 (access port)); and 
a penetrable seal comprising an annular ring and walls extending inwardly and downwardly from the annular ring (figure 4 “flat surfaces 56 on each gusset member 50 will meet in sealing relation with the corresponding surfaces" and “an annular lip 33” and figure 2 it can be seen that the walls (web members 52) extend simultaneously inwardly and downwardly), 
wherein the walls form bottom surface having an openable slitted portion adapted to be closed when the pierceable cap is fastened to a sample vessel wherein a portion of the walls are interposed between the shell and the sample vessel onto which the pierceable cap is fastened (figures 2 and 4).
claim 16, Boehmer describes that the portion of the walls interposed between the shell and the sample vessel comprise a lower surfaces having protuberances (figure 4 “narrow squared ends 45” at lower surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehmer et al. (US 4,924,923, provided on the IDS on 12/7/2016) in view of Haller (US 3,682,315).
Regarding claims 19 and 20, Boehmer describes all the limitations of claims 14 and 16, however is silent to the pierceable cap further comprises threads on an inner surface of the cap and that the threads correspond to threads on a sample vessel.
Haller describes "cap 32 whose internal threads 33 engage with the exteriorly threaded portion 57 of the housing" (figures 7 and 8, column 4). Furthermore Haller suggests that this is a
secure way to couple the cap to a vessel (column 3), suggesting motivation to employ such a joining method as it will for a secure hold.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the holding mechanisms of Boehmer with threads as suggested by Haller because this would provide a more secure hold.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Reference Boehmer et al. (US 4,924,923, provided on the IDS on 12/7/2016) describes most of the limitations of claims 14 and 16, however fails to teach or suggest the protuberances are configured to be compressed against the sample vessel when the pierceable cap is fastened to the sample vessel.
Although Boehmer describes that the protuberances are configured to be compressed when the pierceable cap is fastened to the sample vessel (figure 2 “In this closed position, any pressure within the tank, and 50 particularly the force of liquid fuel, will act on the web portions 52 to force the rims 55 closer together.”), Boehmer fails to describe “compressed against the sample vessel.”
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 17 and 18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 16-20 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797